Citation Nr: 0803220	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the former spouse of a veteran who had over 
16 years of active service during the period from October 
1943 to July 1961, including a period of internment as a 
prisoner of war of the German government from September 1944 
to April 1945.  The veteran died in September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2007, the appellant testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The appellant and the veteran were married in December 
1967.

2.  The appellant filed a petition for legal separation in 
May 1985 which was dismissed without prejudice for lack of 
prosecution in April 1986.  

3.  The veteran and the appellant did not live together 
continuously in the years prior to his death and their 
separation is not show to have been due to the misconduct of, 
or procured by, the veteran without the fault of the spouse.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of VA death benefits 
have not been met.  38 U.S.C.A. §§ 101, 103 (West 2002); 
38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant by 
correspondence dated in May 2004.  That letter notified her 
of VA's responsibilities in obtaining information to assist 
in completing her claim, identified her duties in obtaining 
information and evidence to substantiate her claim, and 
requested that she send in any evidence in her possession 
that would support her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.
Laws and Regulations

VA law provides for dependency and indemnity compensation to 
a veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5 (2007).  
Dependency and indemnity compensation may be paid to a 
surviving spouse of a veteran who died on or after January 1, 
1957, and who was married to the veteran (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury of disease causing death was 
incurred or aggravated, (2) for one year or more prior to the 
veteran's death, (3) for any period of time if a child was 
born of the marriage or was born to them before the marriage.  
38 C.F.R. § 3.54 (2007).

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2007).  

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 
38 C.F.R. § 3.50(a) (2007).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2007).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b). 

The Court has held that one claiming to be the spouse of a 
veteran had the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

In this case, the evidence shows that the veteran and 
appellant were legally married in December 1967 and that in 
May 1985 the appellant filed a petition as a resident of the 
State of Arizona for legal separation indicating the marriage 
was irretrievably broken with no reasonable prospect of 
reconciliation.  Records show the veteran accepted service of 
process in that action in May 1985, but that the petition was 
dismissed without prejudice for lack of prosecution in April 
1986.  

VA hospital records dated in November 1984 show the veteran 
was admitted from a community nursing home for the fourth 
time in six months for evaluation of chest pains.  The 
diagnoses included atherosclerotic heart disease, status post 
anteroseptal myocardial infarction in 1976, coronary artery 
bypass grafting in 1980, and pacemaker implantation in 1983.  
It was noted, in essence, that the veteran described himself 
as separated and that he was subsequently discharged back to 
the community nursing home facility.  

VA hospital records dated in January 1987 show the veteran 
reported he had been married three times and that he was 
currently single and living with his sister in Petaluma, 
California.  A July 1987 VA examination report for purposes 
of determining housebound status or permanent need for aid 
and attendance noted the veteran stated he had "gone to 
stay" with his sister and that he had separated from his 
third wife two years earlier.  In an October 1991 response to 
a VA request for the social security number of his spouse the 
veteran stated that he was legally separated from the 
appellant and that she was not a dependent.  A November 1991 
VA report of contact noted the veteran had been a resident in 
a VA nursing home care unit since December 1990.

In correspondence received by VA in August 1992 the veteran's 
sister, A.B.W., reported that the veteran was legally 
separated from the appellant and stated that there had been 
no contact with her for over a year and a half.  State of 
California records show the veteran died in September 1992 
and that he was divorced.  His sister, A.B.W., was identified 
as the informant.  Records also indicate A.B.W. paid the 
veteran's funeral expenses.  Service connection was 
established for the cause of the veteran's death in a 
December 1992 rating decision.  

VA records show that in November 1994 the appellant requested 
entitlement to VA benefits based upon the veteran's death.  
VA correspondence dated in January 1985 notified the 
appellant that her claim had been denied for failure to 
provide information requested in November 1994.  

In correspondence dated in July 2004 the appellant stated 
that in 1985 the veteran had taken himself out of a private 
nursing home facility and moved so he could be admitted to VA 
nursing home in California.  She reported they had intended 
that she would move to California as well, but that she had 
been unable to move because of school and financial reasons.  
She also stated they had no marital problems at that time and 
that they had remained in telephone contact until the 
veteran's hearing deteriorated.  She reported that after that 
she kept up with the veteran through communications with his 
sister.  She stated that she had been working full time and 
attending graduate school, but that the veteran sent her 
money as necessary.  She reported they had never filed for a 
divorce or annulment.  

In statements in support of the appellant's claim in July 
2004 F.M.B. and M.C.D. reported they had known the appellant 
since 1984.  They also stated, in essence, that the veteran 
had taken himself out of a private nursing home facility and 
had moved to California to establish residency so he could be 
admitted to a California nursing home.  They stated the 
appellant had been unable to move to California because of 
financial reasons and that to their knowledge the appellant 
and the veteran had never applied for a divorce or annulment.  

At her personal hearing in May 2006 the appellant described 
events involving the veteran's hospitalizations and housing 
arrangements in the approximately six months prior to his 
move to California.  She stated they had lived separately 
because of his need to be near hospital facilities and her 
need to remain near school, but that they had no marital 
problems and that she visited him several times each week.  
She reported that they maintained a joint checking account up 
until the time he left and that after he left he occasionally 
sent her money.  She testified that she did not see the 
veteran after he was admitted to the nursing home in 
California and that she had unsuccessfully tried to visit him 
on one occasion.  She stated that after he left for 
California she had become upset and had papers drawn up for a 
legal separation, but that she had not gone through with it 
because she could not afford it.  She reported that other 
than his moving to California she and the veteran had no 
marital problems.  

At her personal hearing in June 2007 the appellant reiterated 
her claims and stated that she had not paid the fee to 
finalize her legal separation from the veteran because she 
did not have the money to pay it and did not really want it.  
She also reported that she and the veteran had no children 
together.  She stated that after the veteran moved to 
California she had tried to visit him a couple of times, but 
was unsuccessful because of communication problems with the 
telephone at his sister's home.

Based upon the evidence of record, the Board finds the 
veteran and the appellant remained legally married under the 
laws of the State of Arizona but did not live together 
continuously in the years prior to his death.  Their 
separation is not show to have been due to the misconduct of, 
or procured by, the veteran without the fault of the spouse.  
The persuasive evidence in this case shows they initially 
separated in approximately 1984 apparently for health and 
convenience reasons, but that in May 1985 the appellant took 
action to obtain a legal separation.  The Board finds the May 
1985 filing shows an intent on the part of the surviving 
spouse to desert the veteran and the continuity of their 
cohabitation is considered as having been broken at that 
point in time.  The persuasive evidence of record clearly 
shows the veteran and the appellant never physically 
cohabitated after May 1985, that, by several statements made 
at various time prior to his death, the veteran considered 
himself to be legally separated from the appellant after May 
1985, and that there was no apparent attempt at any contact 
in the year and a half prior to the veteran's death.  The 
July 2004 statements of the appellant, F.M.B., and M.C.D. are 
inconsistent with the contemporaneous documentary evidence of 
record demonstrated the nature of the marital relationship 
and are considered to be of little probative weight as to the 
nature of the appellant's marital relationship after May 
1985.  Therefore, the claim for entitlement to recognition as 
the surviving spouse of the veteran for VA death benefits 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of VA death benefits is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


